Citation Nr: 1402880	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right wrist and/or hand disability, claimed as carpal tunnel syndrome and degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to August 1994.  As discussed in the October 2009 Board decision, his period of active duty from September 1, 1994 to March 31, 2003, is a bar to VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2009 a Travel Board hearing was held before the undersigned.  A copy of the hearing transcript is of record.

In October 2009, the Board, in pertinent part, remanded the issues of entitlement to service connection for right wrist carpal tunnel syndrome, a heart disability, and hemorrhoids, as well as an increased rating claim for residuals of gunshot wound to the left lower leg.

In an August 2011 rating decision, the RO granted service connection for coronary artery disease.  As this represents a total grant of benefits sought on appeal, this particular issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Thereafter, the remaining remanded claims returned to the Board in November 2011, at which time the Board denied service connection for a low bowel disorder (to include hemorrhoids) and determined that the criteria for an initial rating in excess of 10 percent for residuals of a gunshot wound to the left lower leg had not been met.  In the November 2011 decision, the Board also remanded the right wrist claim for further development.  When the claim was before the Board in September 2012, it was again remanded for additional development. 

Most recently, the case was before the Board in June 2013 when it was again remanded for development action needed to comply with the objectives set forth in the September 2012 Board remand pursuant to Stegall v. West, 11 Vet. App 268 (1998).  

This appeal was processed using the VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in the June 2013 remand, the issue of entitlement to service connection for Gulf War Syndrome, to include sleep apnea and sinusitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in June 2013 because RO/AMC had not substantially complied with the development action directed by the Board in its September 2012 remand.  Specifically, the Board indicated in its June 2013 remand that the October 2012 VA examination, which was conducted pursuant to the directives set forth in the September 2012 remand, was inadequate for adjudication purposes.

In the June 2013 remand, the Board instructed the RO/AMC to return the claims file to the October 2012 VA examiner in order to obtain an opinion as to whether the Veteran's degenerative joint disease of the right hand (diagnosed at the December 2009 VA examination) is at least as likely as not related to service or otherwise had its onset in service ending in August 1994.  The Board noted that the rationale found in the October 2012 VA examination report (that the Veteran did not injure his right hand during service in 1994) is not a sufficient rationale for the stated opinion.  The Board also indicated in the June 2013 remand that the October 2012 VA examiner failed to address pertinent service treatment records such as the following:  a January 1981 service treatment record, which reflects that the first digit of the Veteran's right hand was swollen and discolored due to the circulation being cut off by a ring; a September 1984 service treatment record, which notes complaints of an abrasion to the right hand, previous tendon surgery, and increased swelling was noted around the incision site; and a January 1993 service treatment record, which notes that sutures were placed on the right middle finger in December 1992 due to broken glass and that the sutures were removed and the wound was healed.  As such, the June 2013 remand indicated that the case should be returned to the October 2012 VA examiner in order to obtain an opinion as to the etiology of the Veteran's degenerative joint disease of the right hand with an adequate rationale and one which is based upon a review of all pertinent records.

The Board also remanded the Veteran's claim in June 2013 in order for the examiner to address whether X-ray evidence of arthritis of the right hand was shown within one year of August 31, 1994 because the October 2012 VA examiner only stated that there was no X-ray evidence of arthritis of the right wrist during 1994. 

Further, the Board noted in its June 2013 remand that the October 2012 examiner failed to address the Veteran's lay reports of continuing symptoms in finding that an opinion could not be provided without resorting to speculation regarding reconciling the January 2012 opinion that the right carpal tunnel syndrome and chronic strain in the right wrist are at least as likely as not related to the Veteran's civilian occupational duties as a truck driver and less likely related to service.  As such, the June 2013 remand instructed the October 2012 examiner to address the Veteran's reports of continuing symptoms since service in reconciling the January 2012 opinion.

Finally, the Board pointed out in the June 2013 remand that a May 2009 VA treatment record reflects that the Veteran was seen for evaluation of right hand pain since he fell on March 19, 2009.  He stated that his right hip gave away, and he landed on his right hand, bending his third, fourth, and fifth fingers back.  He stated that he did not seek medical attention at that time.  On examination, the right third, fourth, and fifth fingers were mildly swollen with decreased range of motion.  The impression was right hand pain.  

In an August 2013 addendum opinion, obtained pursuant to the June 2013 remand directives, the VA examiner who conducted the October 2012 VA examination indicated that the claimed condition is less likely as not related to the in-service event, injury or illness.  The examiner reasoned that there is no evidence of a right hand injury in the service treatment records.  The examiner also indicated that there was no evidence of a right hand X-ray.  The examiner further indicated that there is no evidence of a right hand carpal tunnel syndrome and chronic strain in the right wrist so that the issue cannot be resolved without resorting to speculation.  Finally, the VA examiner indicated that the Veteran has had right hand pain since he fell on March 19, 2009; he stated that his right hip gave way and he landed on his right hand and bend back his third, fourth, and fifth fingers.  

Again, the VA examiner failed to answer or adequately address any of the specific questions set forth in the June 2013 remand.  Therefore, the AOJ did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Consequently, another remand is required in order to answer the questions set forth in the prior remands. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2012 VA examiner (who provided the August 2013 addendum opinion) or suitable substitute.  The entire claims file and a copy of this Remand must be made available to the examiner, and the report should include discussion of his documented medical history and assertions.

After a complete review of the claims file, the examiner is asked to provide a supplemental medical opinion addressing the following:

a)  Provide an opinion as to whether the Veteran's degenerative joint disease of the right hand (diagnosed at the December 2009 VA examination) is at least as likely as not (a 50 percent or greater likelihood) related to service, or otherwise had its onset during the Veteran's period of service ending in August 1994.  The examiner must specifically comment on the Veteran's report of recurrent symptomatology since service, the impact of repetitive hand movements performing administrative duties during active service, and the following service treatment records: the January 1981 service treatment record which notes that the first digit of the right hand was swollen and discolored due to the circulation being cut off by a ring; the September 1984 service treatment record which notes complaints of an abrasion to the right hand, previous tendon surgery, and increased swelling noted around the incision site; and the January 1993 service treatment record that notes that sutures were placed on the right middle finger in December 1992 due to broken glass. 

b)  The examiner must indicate whether X-ray evidence of arthritis of the right HAND was shown within one year of August 31, 1994.

c)  The examiner must reconcile the January 2012 VA opinion that the Veteran's right carpal tunnel syndrome and chronic strain in the right wrist are at least as likely as not related to his civilian occupational duties as a truck driver and less likely related to service with the Veteran's lay reports of etiology (that the disabilities are etiologically related to the administrative duties he performed in service) and continuing symptoms since service. 

In providing the above requested opinions, the examiner must also address the May 2009 VA treatment record which notes that the Veteran has had right hand pain since he fell on March 19, 2009.  He stated that his right hip gave away and he landed on his right hand and bent his third, fourth, and fifth fingers back. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the October 2012 VA examiner is unavailable and the new examiner determines that another VA examination is required in order to provide the above requested opinions, then a new VA examination should be scheduled.

2.  If a VA examination is deemed necessary, the Veteran must be informed of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any needed VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


